                Case 8:18-cr-00547-PX Document 12 Filed 11/16/18 Page_FIlED
                                                                       1 of 3                                                       ~ENlEAED
                                                                                                                -       LOGGED      ....:In.... RECEIVED

                                IN THE UNITED STATES DISTRICT COURT                                                         NOV 1 6 2018
                                    FOR THE DISTRICT OF MARYLAND                                                             AT GREENBelT
                                                                                                                     ClERK. U.S. DISTRICT COURT
                                                                                                                       DISTRICT OF MARYLAND

United States of America                                           *                                       BY                                     OEPlITY


                 v.                                                *                  Criminal Case No. PX-18-S47

Byung II Bang                                                       *
                                                                 ******
                                         REGULAR SENTENCING                        ORDER

          (I)         On or before January             4, 2019                  40 clays/rom
                                                                 (1101more 111011                 Ille date o/Illis     order),     the

Probation Officer shall provide the initial draft of the presentence report to counsel for the

Defendant for review with the Defendant. If the Defendant is in pretrial detention, defense

counsel may not provide a copy of the recommendations section of the presentence report to the

Defendant in advance of meeting to review the presentence report, and may not leave the

recommendations section of the presentence report with the Defendant once the review has taken

place. The Probation Officer shall also provide the initial draft of the presentence report to

counsel for the Government.

          (2)         On or before January             18,2019     (lIolleH        14 (lays/rom
                                                                              111011              dale   ill   paragrapll     I),


counsel shall submit, in writing, to the Probation Officer and opposing counsel, any objections to

any material information, sentencing classifications, advisory sentencing guideline ranges, or

policy statements contained in or omitted from the report.

          (3)         After receiving counsel's objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the

Probation Officer to discuss unresolved factual and legal issues. The Probation Officer shall

make any revisions to the presentence report deemed proper, and, in the event that any objections

made by counsel remain unresolved, the Probation Officer shall prepare an addendum setting

forth those objections and any comment thereon.


Sentencing Guidelines Order - Regular (Rev. 0912017)
                Case 8:18-cr-00547-PX Document 12 Filed 11/16/18 Page 2 of 3


          (4)        On or before January              29, 2019 (llotlessthall     /I day.'from   dateill paragraph 2),   the

Probation Officer shall file the report (and any revisions and addendum thereto) through

CM/ECF.

          (5)        If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before

Click here to enter a date. (llotles.nhall             14 days before selltellcillg),   a statement containing (a) the

names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the

anticipated length of the hearing.

          (6)        Sentencing memoranda are not required unless a party intends to request a

sentence outside the advisory guidelines range on the basis of a non-guideline factor. If

submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before

February        6, 2019 (llot less thall 14 days before semellcillg).         Opposing or responding memoranda are

not required. If submitted, they shall be delivered to chambers on or before

February        13,2019 (llot less thall 7 days before selltellcillg).        Copies of all memoranda must be sent to

the Probation Officer. All memoranda must complv with Local Rule 105.3 (Limitations on

Length).

          (7)        Sentencing shall be on February                 22, 2019 at 1:00pm.

          (8)        The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the

Court under section 6Al.3 of the sentencing guidelines. In resolving disputed issues of fact, the

Court may consider any reliable information presented by the Probation Officer, the Defendant,

or the Government, and the Court may issue its own tentative or final findings at any time before

or during the sentencing hearing.




Sentencing Guidelines Order - Regular (Rev. 0912017)
                                                                    2
               Case 8:18-cr-00547-PX Document 12 Filed 11/16/18 Page 3 of 3


         (9)        Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.




November 16,2018
Date                                                       Paula Xinis
                                                           United States District Judge




Sentencing Guidelines Order - Regular (Rev. 0912017)
                                                       3
